UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7474


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MIKE ANDREW BROCKETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.  Rebecca Beach Smith, Chief
District Judge. (2:92-cr-00088-4)


Submitted:   March 31, 2016                 Decided:     April 29, 2016


Before MOTZ and    THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mike Andrew Brockett, Appellant Pro Se. Alyssa Kate Nichol,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mike       Andrew   Brockett   appeals    the    district      court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of   his    sentence.       We   have    reviewed     the   record    and   find    no

reversible error.           Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.      United States v. Brockett, No. 2:92-cr-00088-4 (E.D. Va.

July 24, 2015).            We dispense with oral argument because the

facts      and   legal    contentions    are   adequately     presented      in    the

materials        before   this   court   and   argument     would     not   aid    the

decisional process.

                                                                            AFFIRMED




                                          2